NUMBER 13-16-00312-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

        EX PARTE MARK ANTHONY MONCADA ESTRADA
____________________________________________________________

             On appeal from the 139th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
        Before Chief Justice Valdez and Justices Garza and Longoria
                     Memorandum Opinion Per Curiam

       Appellant, Mark Anthony Moncada Estrada, attempts to appeal from the trial

court’s order denying petitioner’s third request for appointed counsel to assist in filing for

post-conviction DNA testing under the Texas Code of Criminal Procedure article 64.01.

See TEX. CODE CRIM. PROC. ANN. art. 64.01 (West, Westlaw through 2015 R.S.). We

dismiss the appeal for want of jurisdiction.
         The trial court signed the order denying the third motion for appointment of counsel

to assist in obtaining post-conviction DNA testing on May 17, 2016, and appellant filed

his pro se notice of appeal on June 2, 2016. On June 8, 2016, the Clerk of this Court

notified appellant that it appeared that the order from which the appeal was taken was not

a final, appealable order, and requested correction of this defect within ten days or the

appeal would be dismissed. Appellant has failed to respond to the Court’s directive.

         An appeal in a criminal case is permitted only when specifically authorized by

statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011); see

Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (right of appeal “is a

statutorily created right”); see also Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim.

App. 1991) (“The courts of appeals do not have jurisdiction to review interlocutory orders

unless that jurisdiction has been expressly granted by law.”). “The standard for

determining jurisdiction is not whether the appeal is precluded by law, but whether the

appeal is authorized by law.” Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.

2008).

         The denial of a request for appointed counsel to assist in filing a motion for post-

conviction DNA testing is not immediately appealable. Gutierrez v. State, 307 S.W.3d
318, 322-23 (Tex. Crim. App. 2010). Any alleged error made by the trial court in refusing

to appoint counsel must be raised in an appeal from the final order denying DNA testing.

See id.

         We are of the opinion that because there is not a final order denying a motion for

DNA testing under article 64.01, this Court lacks jurisdiction to consider the appeal.

                                              2
Accordingly, this appeal is DISMISSED for lack of jurisdiction.



                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of July, 2016.




                                            3